Exhibit 10.1

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (“Agreement”) is made as of October 11, 2007 (the
“Effective Date”), by and among Eagle Broadband, Inc., a Texas corporation
(“Seller”), and Nighthawk Systems, Inc., a Nevada corporation (“Buyer”).

BACKGROUND

WHEREAS, subject to the terms and conditions set forth herein, Buyer desires to
acquire from Seller, and Seller desires to sell to Buyer, all of Seller’s
set-top box business (the “Business”), together with all historical records and
documents of the Business, including the right to use any assumed names, logos,
or other identifiers associated with the Business (except for names, logos or
other identifiers which are primarily associated with the Seller’s corporate
image or non-set-top box businesses, including, but not limited to, the name
“Eagle Broadband” and the Eagle Broadband logo.)

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement, and intending to be
legally bound, the parties agree as follows:

1.

PURCHASE AND SALE OF THE BUSINESS.

1.1

Purchase of Business.  On the terms contained in this Agreement, Seller shall
sell, transfer and deliver to Buyer, by appropriate instruments satisfactory to
Buyer and its counsel, all right, title and interest of Seller and its
Affiliates in and to the Business, including without limitation, all lists,
records and other information pertaining to drawings, blueprints, work orders,
product data, equipment, equipment maintenance, utilization, and all books,
ledgers, files and business records pertaining to the Business, whether
evidenced in writing, electronically (including, without limitation, by
computer) or otherwise (“Purchased Assets”).  All such Purchased Assets are
listed on Schedule 1.2.

1.2

Inventory and Equipment Consideration.  At the Closing (defined below), Buyer
will purchase from Seller all assets of the Seller pertaining to the set-top box
business, including all of the technical parts, supplies, inventory and
equipment directly associated with the Business (the “Inventory”), including but
not limited to the detailed inventory and fixed asset list which is attached as
Schedule 1.2.

1.3

Limited Assumed Liabilities.  At the Closing (defined below), Buyer will assume
and pay the obligations of Seller listed on Schedule 1.3 (the “Assumed
Liabilities”).

1.4

Excluded Liabilities.  Except for the Assumed Liabilities described in Section
1.3 above, Buyer shall not assume or become liable for, and shall not be deemed
to have assumed or have become liable for, any other debts, liabilities or
obligations of Seller of any nature whatsoever, whether accrued, absolute or
contingent, whether known or unknown, whether disclosed or undisclosed, whether
due or to become due and regardless of when or by whom asserted (collectively,
“Excluded Liabilities”).

1.5

Employees.  Starting on October 15, 2007, Buyer agrees to hire, on the same
at-will employment terms as existed in recent times at Seller, the following
individuals: Jon Hayden, Giang Dao, Dominic Kok and Marilyn Maddox.  All
vacation time owed by Seller will be paid by Seller to these employees as they
terminate their employment with the Seller at the Closing and they will start
new accruals for vacation time with the Buyer.  Transferred employees will
retain their years of service seniority entitlements with the Seller in their
transfer to the Buyer, as if they had been employed by the Buyer from their
individual employment start dates with the Seller.  Transferred employees will
cease their benefit programs with the Seller at Closing and will enroll in Buyer
benefit programs immediately following Closing.  If there are to be delays in
the start of medical coverage, Buyer will reimburse transferred employee COBRA
payments to Seller for the medical transition period.





- 1 -




--------------------------------------------------------------------------------

2.

PURCHASE PRICE AND CLOSING

2.1

Purchase Price.  Subject to the conditions contained in this Agreement, in
consideration for the transfer of the Business and Inventory, Buyer shall pay to
Seller $4.75 million dollars ($4,750,000) (the “Purchase Price”).  

2.2

Closing.  The closing of the purchase and sale of the Business (the “Closing”)
will take place on October 10, 2007 (the “Closing Date”), at the offices of
Seller.  At the Closing, Buyer shall deliver to Seller the Purchase Price less
the $250,000 deposit paid by Buyer on September 5, 2007, by wire transfer of
immediately available funds to a bank account designated in writing by Seller.

2.3

Post-Closing Assistance.  Seller will make available to Buyer the services of
Brian Morrow on up to a half-time basis for a period of ninety (90) days
following the Closing.  Buyer will pay any expenses incurred by Mr. Morrow or
Seller in connection with such assistance and will reimburse Seller for Mr.
Morrow’s time at the rate of $110 per hour.

2.4

Definitions.  For purposes of this Agreement, the following terms have the
meanings set forth below:

“Affiliate” means when used with respect to any Person, (a) if such Person is a
corporation, any officer or director thereof and any Person which is, directly
or indirectly, the beneficial owner (by itself or as part of any group) of more
than twenty percent (20%) of any class of any equity security (as defined in
Section 3(a)(ii) of the Securities Exchange Act of 1934, as amended) thereof,
and, if such beneficial owner is a partnership, any general or limited partner
thereof, or if such beneficial owner is a corporation, any Person controlling,
controlled by or under common control with such beneficial owner, or any officer
or director of such beneficial owner or of any corporation occupying any such
control relationship, (b) if such Person is a partnership, any general or
limited partner thereof and (c) any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person.  For
purposes of this definition, (i) “control” (including the correlative terms
“controlling,” “controlled by” and “under common control with”), with respect to
any Person, shall mean possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise;
and (ii) all officers, directors, and stockholders of such party shall be
considered an Affiliate of such party.

“Government Entity” means any public body or authority, including courts of
competent jurisdiction, domestic or foreign.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

2.5

Allocation Reporting.  Buyer and Seller agree to allocate the payments set forth
in Section 1 among the Purchased Assets in accordance with Section 1060 of the
Code, which allocation shall be prepared by Buyer within ninety (90) days after
the Closing Date.  If Seller disputes the allocation, Buyer and Seller shall
cooperate in good faith to resolve any dispute.  Should the parties fail to
reach an agreement within thirty (30) days after Buyer’s delivery of such
allocation to Seller, the determination of the allocation shall be made by T.R.
Moore whose decision shall be final.  Buyer and Seller, in connection with their
respective U.S. federal, state, and local tax returns and other filings
(including without limitation Internal Revenue Service Form 8594), shall not
take any position inconsistent with such treatment and allocation.

3.

REPRESENTATIONS AND WARRANTIES CONCERNING SELLER.

As an inducement to Buyer to enter into this Agreement and to consummate these
transactions, Seller represents and warrants to Buyer as follows:

3.1

Organization of Seller.  Seller is a corporation, formed and duly organized,
validly existing and in good standing under the laws of the State of Texas.
 Seller is duly qualified or licensed, as applicable, and authorized to conduct
its Business in each state in which the nature of the Business of the Seller
makes such qualification or license necessary.





- 2 -




--------------------------------------------------------------------------------

3.2

Authority of Seller.

Seller has full power and authority to enter into this Agreement, to consummate
the transactions contemplated hereby and to comply with the terms, conditions
and provisions hereof.  This Agreement and each other agreement or instrument of
Seller contemplated by it will be, the legal, valid and binding agreement of
Seller, enforceable against Seller in accordance with its terms, except where
such enforceability is limited by any applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or similar laws or equitable
principles affecting the enforcement of creditor’s rights.  The execution,
delivery and performance of this Agreement and the other agreements of Seller
contemplated by it do not require any further authorization, the consent of or
notice to any third party.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated herein will conflict with
or result in any violation of or constitute a default under any term of any
agreement, mortgage, debt instrument, indenture, or other instrument, judgment,
decree, order, award, law or regulation by which Seller is bound, or result in
the creation of any lien upon the Business.

3.3

Broker or Finder.  Neither Seller, nor any party acting on Seller’s behalf, has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated herein.

3.4

Options, Warrants and Rights of First Refusal.  No Person other than the Buyer
has any option, warrant or right of first refusal to purchase the Business.

3.5

Litigation.  With respect to the Business and with the exception of information
detailed on publicly disclosed SEC filings prior to the Effective Date, (i)
there are no material orders, investigations or claims pending or, to the best
knowledge of Seller, threatened against Seller, or pending or threatened by
either Seller against any third party, at law or in equity, or before or by any
Government Entity, (ii) neither Seller nor the Business are subject to any
arbitration proceedings under collective bargaining agreements or otherwise or
any governmental investigations or inquiries, and (iii) to the best knowledge of
Seller, there is no basis for any of the foregoing.

3.6

Consents.  The execution and delivery of this Agreement by Seller does not, and
the performance of this Agreement by Seller will not:  (i) require any
authorization, approval, consent, waiver, amendment or other action by, or
registration, declaration or filing with or notice to, any foreign, domestic,
federal, territorial, state or local governmental authority (including the
United States Federal Communications Committee relating to that certain high
density copy protection license), quasi-governmental authority, instrumentality,
court, arbitral panel, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the foregoing
(each, a “Governmental Authority”); (ii) result in a violation of any statute,
law, rule, regulation or ordinance (the foregoing, collectively, “Laws”), or of
any order, writ, injunction, judgment decree or other requirement of any
Governmental Authority (the foregoing, each an “Order”) applicable to Seller,
the Business or the assets purchased hereunder; (iii) result in the creation of
any Lien on any of the assets; or (iv) violate the articles (or certificate) of
incorporation, bylaws or other organizational documents or instruments of
Seller.

3.7

Intellectual Property.  Schedule 3.7 lists all items of Intellectual Property,
as defined by inclusion in Schedule 3.7, of Seller necessary to the operation of
the Business as now conducted, in each case free of any claims of infringement
or any actual infringement.  No consent will be required for the use of any
Intellectual Property by Buyer and no governmental registration of any of the
Intellectual Property has lapsed or expired or been canceled, abandoned,
opposed, or the subject of any reexamination request.  No current licenses for
the use of any of the Intellectual Property have been granted by Seller to any
third parties, and none of the Intellectual Property is being used by any other
individual or entity.

3.8

Material Contracts.  True and correct copies of all Material Agreements (as
defined below) as currently in effect have previously been delivered to Buyer.
 The term “Material Agreement” means each contract, lease, undertaking,
commitment, mortgage, indenture, note, security agreement, pledge agreement,
guaranty, bond, letter of credit, lease or instrument creating any lien or claim
on any of the assets used in the Business (other than unsecured trade accounts
payable and incurred in the ordinary course of business), license and other
agreement of Seller in effect on the date hereof which relates to the Business.





- 3 -




--------------------------------------------------------------------------------

3.9

Applicable Laws and Permits.  Schedule 3.9 sets forth a list of all of the
licenses, permits, permit applications, qualifications, certificates,
franchises, approvals, authorizations, exemptions, registrations, all
applications therefor, and other documentation necessary to own and operate the
Purchased Assets and to conduct the Business as it is currently being conducted,
including without limitation any thereof required pursuant to any environmental
law  (collectively, “Permits”).  Seller has heretofore delivered or caused to be
delivered to Buyer true and correct copies of all such Permits as presently in
effect.  Except as listed in Schedule 3.9:  (a) Seller has all such Permits,
each of which is in full force and effect; (b) the Business is now being, and
has at all times been, conducted and such assets and properties are being, and
have at all times been, owned and operated in material compliance with all
applicable Laws and Orders and all such Permits; (c) the Business is now being
operated in compliance with all pending Permit applications and the Seller has
no reason to believe the governing agency will not approve such pending Permit
applications; and (d) Seller has not received any notice of any violation,
breach or default of any such Laws, Orders or Permits.

3.10

Product Liability.  There is no currently pending claim for product liability,
warranty, material back-charge, material additional work, field repair or other
claims by any third party (whether based on contract or tort and whether
relating to personal injury, including death, property damage or economic loss)
arising from: (a) services rendered by Seller in connection with the Business
during periods through and including the Closing Date, (b) the sale,
distribution, erection or installation of products by Seller in connection with
the Business prior to the Closing Date, or the manufacture of products by Seller
in connection with the Business, or (c) the operation of the Business or the
ownership of the Purchased Assets during the period through and including the
Closing Date.  All services rendered and products sold by Seller in connection
with the Business have been in material conformity with all applicable
contractual commitments and all express and implied warranties, and Seller has
no liability (and Seller has no knowledge of any basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand giving rise to any liability) for damages in connection therewith.  No
services or products provided by Seller in connection with the Business are
subject to any guaranty, warranty, or other indemnity beyond Seller’s standard
terms and conditions of sale.

3.11

Insurance.  Seller has obtained and will maintain through the Closing Date
insurance policies that provide coverage to insure the Purchased Assets and the
Business against such risks and in such amounts as are prudent and customary in
the industry in which Seller operates and all such policies are in full force
and effect (the “Insurance Policies”).  None of the insurers under any of the
Insurance Policies has rejected the defense or coverage of any claim purported
to be covered by such insurer or has reserved the right to reject the defense or
coverage of any claim purported to be covered by such insurer.

4.

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to Seller to enter into this Agreement and to consummate these
transactions, Buyer represents, warrants and covenants to Seller as follows:

4.1

Organization of Buyer.  Buyer is a corporation, formed and duly organized under
the laws of the State of Nevada, has the requisite power and authority to enter
into this Agreement and to perform the terms of this Agreement.

4.2

Authority of Buyer.  Buyer has full power and authority to enter into this
Agreement, to consummate the transactions contemplated hereby and to comply with
the terms, conditions and provisions hereof.  This Agreement is, and each other
agreement or instrument of Buyer contemplated by it will be, the legal, valid
and binding agreement of Buyer, enforceable against Buyer in accordance with its
terms, except where such enforceability is limited by any applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or similar laws or
equitable principles affecting the enforcement of creditor’s rights.  Neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated by it will conflict with or result in any violation of
or constitute a default under any term of the certificate of incorporation or
bylaws of Buyer, or any agreement, mortgage, debt instrument, indenture,
franchise, license, permit, authorization, lease or other instrument, judgment,
decree, order, award, law or regulation by which Buyer is bound.

4.3

Broker or Finder.  Neither Buyer nor any party acting on its behalf has paid or
become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of these transactions.





- 4 -




--------------------------------------------------------------------------------

4.4

Litigation.  There is no action, suit or proceeding pending or, to the knowledge
of Buyer threatened to which Buyer is party that questions the legality or
propriety of the transaction contemplated by this Agreement.  Buyer is not
subject to any order, judgment or decree, or any other restriction, that is
likely to prevent or hinder the transaction contemplated by this Agreement.

5.

COVENANTS

5.1

Consents; Failure to Obtain Consents.  After the Closing, Seller will use its
reasonable best efforts to obtain or cause to be obtained any consents required
in connection with the transactions contemplated hereby that are requested by
Buyer and that have not been previously obtained prior to or at the Closing.  In
the event any consent to the assignment of any Contract or Permit is required in
connection with the transactions contemplated hereby and has not been obtained
as of the Closing, then Seller shall continue to use their reasonable best
efforts to obtain or cause to be obtained such consents and until all of such
consents are obtained, shall cooperate in any arrangement reasonably
satisfactory to Buyer designed to fulfill any Seller’s obligations thereunder
and to afford Buyer the full benefits thereof.  Notwithstanding anything to the
contrary set forth herein, this Agreement shall not constitute an assignment or
attempt to assign or transfer any interest in any instrument, contract, lease,
permit or other agreement or arrangement of the Business or any claim, right or
benefit arising thereunder or resulting therefrom, if an assignment or transfer
without the consent of a third party would constitute a breach or violation
thereof or adversely affect the rights of Buyer, the Purchased Assets or the
Business.

5.2

Further Assistance.  Seller shall without further consideration execute and
deliver or cause to be executed and delivered to Buyer, at the Closing or from
time to time thereafter, any other instrument which may be reasonably requested
by Buyer and which is reasonably appropriate to perfect or evidence any of the
sales, assignments, transfers, conveyances, undertakings or agreements
contemplated by this Agreement or to transfer any Purchased Assets identified
after the Closing.

5.3

Tax Returns.  Seller shall duly file or cause to be filed all tax returns
related to taxes of any nature with respect to the Business or the Purchased
Assets for all periods ending on or prior to the Closing Date and pay all taxes
due with respect to such periods.

5.4

Proration.  Notwithstanding anything herein to the contrary, any taxes imposed
on the Purchased Assets and other expense items such as utilities and similar
expenses with respect to the Purchased Assets that relate to a period beginning
before the Closing Date and ending after the Closing Date shall be apportioned
as of the Closing such that Seller shall be liable for (and shall reimburse
Buyer to the extent that Buyer shall have paid) that portion of such taxes and
other expense items relating to, or arising in respect of, periods through the
Closing Date and Buyer shall be liable for (and shall reimburse Seller to the
extent Seller shall have paid) that portion of such taxes and other expense
items relating to, or arising in respect to, periods after the Closing Date.
 Appropriate settlement of any such taxes or other expenses will be made within
thirty (30) days after the amount of any such item is finally known.

5.5

Covenant Not to Compete.

(a)

Seller agrees that it will not during the period beginning on the Closing Date
and ending on the fifth (5th) anniversary of the Closing Date, directly or
indirectly, for any reason, for its own account, or on behalf of, or together
with, any other person or entity, directly or indirectly, as principal, agent,
shareholder, participant, partner, promoter, director, officer, manager, member,
equity owner, employee, consultant, sales representative or otherwise:

(i)

own, control, manage, assist or otherwise participate in, engage in, carry on,
or have a financial interest in, any business or entity that is engaged in the
conduct of all or any portion of the Business;

(ii)

contact any natural person employed by Buyer (or any subsidiary or affiliate of
Buyer) in the Business in any managerial or sales capacity with the purpose or
intent of soliciting that person from the employ of Buyer (or such subsidiary or
affiliate); or





- 5 -




--------------------------------------------------------------------------------

(iii)

contact any person or entity to whom Seller sold or provided any product or
service in connection with the Business as of the Closing Date or during the two
(2) year period prior to the Closing Date, for the purpose of soliciting or
selling any product or service that is identical to or reasonably substitutable
for any product or service sold by Seller with respect to the Business as of the
date hereof.

(b)

Because of the difficulty in measuring the economic losses that may be incurred
by Buyer as a result of any breach by Seller of any of its covenants in Section
5.5(a), and because of the immediate and irreparable damage that would be caused
to Buyer for which it would have no other adequate remedy, Seller agrees that
Buyer may enforce the provisions of Section 5.5(a) by any equitable or legal
means, including by injunction or restraining order against Seller if Seller
breaches or threatens to breach any provision of Section 5.5(a).

(c)

The parties hereto each agree that Sections 5.5(a) and (b) impose a reasonable
restraint on Seller in light of the activities and Business of Seller on the
date hereof, the current business and future business plans of Buyer, and the
consideration to be received by Seller from Buyer as a result of the purchase of
assets.  Notwithstanding anything herein to the contrary, it shall not be a
breach of the covenant contained in Section 5.5(a)(i) above for a Seller to own,
not more than two percent (2%) of the publicly traded equity interests of any
entity.

(d)

The covenants in Section 5.5(a) are severable and separate, and the
unenforceability of any specific covenant in Section 5.5(a) is not intended by
any party hereto to, and shall not, affect the provisions of any other covenant
in Section 5.5(a).  If any court of competent jurisdiction shall determine that
the scope, time, or territorial restrictions set forth in Section 5.5(a) are
unreasonable as applied to Seller, the parties hereto acknowledge their mutual
intention and agreement that those restrictions be enforced to the fullest
extent the court deems reasonable, and thereby shall be reformed to that extent
as applied to Seller.

(e)

All of the covenants in Section 5.5 are intended by each party hereto to be, and
shall be construed as, agreements independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Seller against
Buyer, whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Buyer of any covenant in Section 5.5.  The
covenants contained in Section 5.5(a) shall not be affected by any breach of any
other provision hereof by either party to this Agreement.

(f)

Buyer and Seller hereby agree that Section 5.5 is a material and substantial
part of the transactions contemplated hereby.

5.6

Transition Cooperation; Mail Received After Closing.

(a)

Seller agrees to cooperate with Buyer to facilitate the transfer of all
utilities used exclusively by the Business into Buyer’s name.

(b)

Following the Closing, Buyer may receive and open all mail addressed to Seller
at the Seller’s address, to the extent that such mail and the contents thereof
relate to the Business or the Purchased Assets deal with the contents thereof at
its discretion.  From and after the Closing, Seller shall promptly forward or
cause to be forwarded to Buyer any mail received by Seller that relates to
either the Business, the Purchased Assets, or the Assumed Liabilities.

(c)

Seller hereby grants to Buyer the power, right and authority, coupled with an
interest, to receive, endorse, cash, deposit, and otherwise deal with, in the
name of Seller, any checks, drafts, documents and instruments evidencing payment
of the any notes or accounts receivable included in the Purchased Assets and
which are payable to, payable to the order of, or endorsed in favor of, Seller,
or any agent of Seller.

5.7

Confidentiality.  From and after the Closing Date for a period of five (5)
years:  Seller will and its respective officers, directors and employees to, (a)
keep in confidence and not disclose to any person or entity any Confidential
Information (as defined below); (b) refrain from using any of the Confidential
Information except as necessary to enable Seller to perform their obligations
under this Agreement; and (c) deliver promptly to Buyer or destroy, at the
request and option of Buyer, all written, electronic or magnetic material (or
copies thereof) containing or reflecting any information contained in the
Confidential Information (regardless of who prepared such material) and to not
retain any copies, extracts or other reproductions in whole or in part thereof
of the Confidential





- 6 -




--------------------------------------------------------------------------------

Information.  Notwithstanding the foregoing, any Confidential Information that
constitutes a trade secret under applicable law shall not be disclosed or used
in any way by Seller or its respective officers, directors and employees other
than in accordance with this Agreement so long as such information remains a
trade secret.  Notwithstanding the foregoing, the restrictions contained in this
Section 5.7 shall not apply to any information that is generally known or
available to the public other than as a result of unauthorized or unlawful
disclosure directly or indirectly by Seller or any of its respective officers,
directors and employees.  In the event that Seller is requested or required (by
oral question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any Confidential Information, Seller will notify Buyer promptly of the
request or requirement so that Buyer may seek an appropriate protective order or
waive compliance with the provisions of this Section.  If, in the absence of a
protective order or the receipt of a waiver hereunder, Seller is, on the advice
of counsel, compelled to disclose any Confidential Information to any tribunal
or else stand liable for contempt, Seller may disclose the Confidential
Information to the tribunal.  As used herein, “Confidential Information” means
any and all technical, business, and other information of, relating to or used
in the Business which derives value, actual or potential, economic or otherwise,
from not being generally known to the public or to other persons, including,
without limitation, technical or non-technical data, compositions, devices,
methods, techniques, drawings, inventions, processes, financial data, financial
plans, product plans, lists of actual or potential customers or suppliers,
information regarding the acquisition and investment plans and strategies,
business plans or operations of the Business.  Confidential Information includes
(i) information of third parties held by Seller in connection with the Business
and that Seller is obligated to keep or treat as confidential, and (ii)
information contained in any books and records, the originals of which are
retained by Seller pursuant to this Agreement, to the extent otherwise
satisfying the definition of Confidential Information.

5.8

Post-Closing Payments.  Seller agree promptly to endorse and pay over or cause
to be endorsed and paid over to Buyer, without deduction or offset, the full
amount of any payment received by Seller after the Closing in respect of goods
sold or services rendered as part of the Business, except for payments regarding
goods sold and shipped prior to the Effective Date.

5.9

Cooperation on Tax Matters.

(a)

Each of Buyer and Seller agree to furnish or cause to be furnished to the other,
upon request, as promptly as practicable, such information (including access to
books and records) and assistance relating to the Purchased Assets as is
reasonably necessary for the filing of any Tax Return, the preparation for any
Tax audit, or the prosecution or defense of any claim, suit or proceeding
relating to any proposed Tax adjustment relating to the Purchased Assets.  Buyer
and Seller shall keep all such information and documents received by them
confidential unless otherwise required by law.

(b)

Buyer and Seller agree to retain or cause to be retained all books and records
pertinent to the Purchased Assets until the applicable period for assessment of
Taxes under applicable law has expired.  Buyer and Seller agree to give the
other reasonable notice prior to transferring, discarding or destroying any such
books and records relating to Tax matters and, if so requested, Buyer and Seller
shall allow the requesting party to take possession of such books and records.

(c)

Buyer and Seller shall cooperate with each other in the conduct of any audit or
other actions for any tax purposes relating to the Purchased Assets.

5.10

Delivery of Retained Records.  Seller agrees to give Buyer reasonable notice
prior to transferring, discarding or destroying any books and records retained
by Seller pursuant to this Agreement, and, if so requested by Buyer, to transfer
possession of such books and records to Buyer without further consideration.

6.

CONDITIONS TO CLOSING

6.1

Buyer’s Conditions Precedent to Closing.  The completion by Buyer of the
transactions contemplated by this Agreement is subject to the fulfillment prior
to or at the Closing of each of the following conditions, any of which may be
waived in writing by Buyer:

(a)

Buyer shall have determined in its sole discretion that the results of its due
diligence review were satisfactory.





- 7 -




--------------------------------------------------------------------------------

(b)

Seller shall have delivered a Certificate of the Secretary of Seller, dated the
Closing Date, certifying as to the organizational documents of Seller, the
resolutions of the Board of Directors approving the execution, delivery and
performance of this Agreement, and the incumbency of the officers of Seller
executing any of this Agreement or other documents or instruments needed and
required to effectuate the transactions contemplated by this Agreement.

(c)

(i) The representations and warranties of Seller contained in this Agreement
(including any Schedules and Exhibits hereto) and in any other documents
relating to the transaction contemplated by this Agreement, shall have been true
and correct in all respects as of the date hereof and shall be true and correct
in all respects as of the Closing Date; (ii) Seller shall have performed and
complied with all covenants of this Agreement and in any other documents
relating to the transaction contemplated by this Agreement to be performed or
complied with by Seller at or prior to the Closing Date; (iii) Seller shall have
procured (and delivered copies to Buyer of) all consents, approvals and waivers
of third parties, including Governmental Authorities, whether required
contractually or by applicable Law or otherwise necessary for the execution,
delivery and performance of this Agreement by Seller, and all of such consents,
approvals and waivers shall have been in full force and effect; and (iv) Seller
shall have delivered a certificate of an executive officer of Seller with
oversight responsibility for the Business, dated the Closing Date, to the
foregoing effect.

(d)

Seller shall have executed and delivered a bill of sale, general assignment and
conveyance in form and substance reasonably satisfactory to Buyer and its
counsel.

 (f)

Seller shall execute and deliver or shall cause to be executed and delivered all
such other documents and instruments necessary to consummate the transactions
contemplated herein as reasonably required by Buyer and its counsel.

6.2

Seller’s Conditions Precedent to Closing.  The completion by Seller of the
transactions contemplated by this Agreement is subject to the fulfillment prior
to or at the Closing of each of the following conditions, any of which may be
waived in writing by Seller:

(a)

Buyer shall have delivered the Certificate of the Secretary of Buyer, dated the
Closing Date, certifying as to the articles and bylaws of Buyer, the resolutions
of the Board of Directors of Buyer approving the execution, delivery and
performance of this Agreement, and the incumbency of the officers of Buyer
executing any of this Agreement or the in any other documents relating to the
transaction contemplated by this Agreement.

(b)

(i) The representations and warranties of Buyer contained in this Agreement
(including any Schedules and Exhibits hereto) and in any other documents
relating to the transaction contemplated by this Agreement shall have been true
and correct in all respects as of the date hereof and shall be true and correct
in all respects as of the Closing Date; (ii) Buyer shall have performed and
complied with all covenants of this Agreement and any in any other documents
relating to the transaction contemplated by this Agreement to be performed or
complied with by Buyer at or prior to the Closing Date; and (iii) Buyer shall
have procured all consents, approvals and waivers of third parties, including
Governmental Authorities, whether required contractually or by applicable Law or
otherwise necessary for the execution, delivery and performance of this
Agreement by Buyer, and all of such consents, approvals and waivers shall have
been in full force and effect.

(c)

Buyer shall have delivered to Seller the Purchase Price in accordance with
Section 2.2.

7.

INDEMNIFICATION

7.1

Survival of Representations, Warranties, Etc.  The representations and
warranties of Seller and Buyer contained in this Agreement shall survive the
Closing and remain in full force and effect until one year after the Closing
Date (the “Expiration Date”).  All representations and warranties contained in
this Agreement and all claims with respect thereto shall terminate on the
Expiration Date; provided that if notice of any claim for indemnification
pursuant to Section 7.2(ii) or 7.3(ii) shall have been given prior to the
Expiration Date and such notice describes with reasonable specificity or
description the circumstances with respect to which such indemnification claim
relates, such indemnification claim shall survive until such time as such claim
is finally resolved.





- 8 -




--------------------------------------------------------------------------------

7.2

Seller Indemnification.  Seller agrees to indemnify Buyer and its officers,
directors, employees, agents, representatives, Affiliates, successors and
assigns (collectively, the “Buyer Parties”), and hold it and them harmless
against any loss, liability, deficiency, damage or expense (including legal
expenses and costs and including interest and penalties) (a “Loss”) that any of
the Buyer Parties may suffer, sustain or become subject to, as a result of
(i) any breach of any covenant or agreement of Seller herein; (ii) the
inaccuracy or breach of any representation or warranty made by Seller in this
Agreement; (iii) any claims of any brokers or finders claiming by, through or
under Seller, (iv) the assertion against any of the Buyer Parties of any
liability or claim relating to any Excluded Liability, or (v) the operation of
the Business prior to the Closing Date.

7.3

Buyer Indemnification.  Buyer agrees to indemnify Seller and its officers,
directors, employees, agents, representatives, Affiliates, successors and
assigns (collectively, the “Seller Parties”) and hold the Seller Parties
harmless against any Loss that any of the Seller Parties may suffer, sustain or
become subject to, as the result of (i) any breach of any covenant or agreement
of Buyer herein; (ii) the inaccuracy or breach of any representation or warranty
made by Buyer in this Agreement; (iii) any claims of any brokers or finders
claiming by, through or under Buyer, (iv) the assertion against any of the
Seller Parties of any liability or claim relating to any Assumed Liability, or
(v) the operation of the Business on and after the Closing Date.

7.4

Defense of Claims.  If a party hereto seeks indemnification under this Section
7, such party (the “Indemnified Party”) shall give written notice (“Notice of
Loss”) to the other party (the “Indemnifying Party”) of the facts and
circumstances giving rise to the claim.  In that regard, if any suit, action,
claim, liability or obligation (a “Proceeding”) shall be brought or asserted by
any third party which, if adversely determined, would entitle the Indemnified
Party to indemnity pursuant to this Section 7, the Indemnified Party shall
within 30 days notify the Indemnifying Party of the same in writing, specifying
in detail the basis of such claim and the facts pertaining thereto; provided,
that the failure to so notify an Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent such
failure shall have harmed the Indemnifying Party.  The Indemnifying Party, if it
so elects, shall assume and control the defense of such Proceeding (and shall
consult with the Indemnified Party with respect thereto), including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of expenses; provided, however, that in the event any Proceeding shall
be brought or asserted by any third party which, if adversely determined, would
not entitle the Indemnified Party to full indemnity pursuant to Section 7, the
Indemnified Party may elect to participate in a joint defense of such Proceeding
(a “Joint Defense Proceeding”) for which the expenses of such joint defense will
be shared equally by such parties and the employment of counsel shall be
reasonably satisfactory to both parties.  If the Indemnifying Party elects to
assume and control the defense of a Proceeding, it will provide notice thereof
within 30 days after the Indemnified Party has given notice of the matter and if
such Proceeding is not a Joint Defense Proceeding, the Indemnified Party shall
have the right to employ counsel separate from counsel employed by the
Indemnifying Party in any such action and to participate in the defense thereof,
but the fees and expenses of such counsel employed by the Indemnified Party
shall be at the expense of the Indemnified Party unless (i) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (ii) the Indemnifying Party has failed to assume the defense and employ
counsel.  The Indemnifying Party shall not be liable for any settlement of any
Proceeding, the defense of which it has elected to assume, which settlement is
effected without the written consent of the Indemnifying Party; provided that no
settlement of a Joint Defense Proceeding may be effected without the written
consent of both parties.  If there shall be a settlement to which the
Indemnifying Party consents or a final judgment for the plaintiff in any
Proceeding, the defense of which the Indemnifying Party has elected to assume,
the Indemnifying Party shall indemnify the Indemnified Party with respect to the
settlement or judgment.  If the Indemnifying Party elects to assume and control
the defense or in the event of a Joint Defense Proceeding, the Indemnified Party
shall take all reasonable efforts necessary to assist the Indemnifying Party in
such defense.

7.5

Payments.  Any payment pursuant to a claim for indemnification shall be made as
follows:

(a)

If the Notice of Loss with respect to a claim does not relate to a Proceeding
brought by a third party, then the Indemnifying Party shall have 30 days to
object to any of the subject matter and any of the amounts of the Losses set
forth in the Notice of Loss, as the case may be, by delivering written notice of
objection thereof to the Indemnified Party.  If the Indemnifying Party fails to
send a notice of objection to the Notice of Loss within such 30 day period, then
the Indemnifying Party shall be deemed to have agreed to the Notice of Loss and
shall be obligated to immediately pay to the Indemnified Party the portion of
the amount specified in the Notice of Loss to which the Indemnifying Party has
not objected.  If the Indemnifying Party sends a timely notice of objection,
then the





- 9 -




--------------------------------------------------------------------------------

Indemnifying Party and the Indemnified Party shall use their commercially
reasonable efforts to settle (without an obligation to settle) such claim for
indemnification.  If the Indemnifying Party and the Indemnified Party do not
settle such dispute within 30 days after the Indemnified Party’s receipt of the
Indemnifying Party’s notice of objection, then each of the Indemnifying Party
and the Indemnified Party shall be entitled to seek enforcement of their
respective rights under Section 7.

(b)

If the Notice of Loss with respect to a claim relates to a Proceeding brought by
a third party, then the procedures set forth in Section 7.4 shall be applicable
and payment shall be made not later than 30 days after the amount of the claim
is finally determined.

7.6

Limitations.  In no event shall Seller or Buyer be liable for (i) any Loss
unless and until the aggregate amount of all such Losses exceeds $10,000, in
which case Seller or Buyer, as the case may be, shall be liable for all such
Losses in excess of $10,000 or (ii) Losses that exceed a maximum aggregate
liability of $1,000,000.

8.

GENERAL PROVISIONS; ADDITIONAL AGREEMENTS

8.1

Dispute Resolution.  All disputes or claims arising from this Agreement of any
nature whatsoever shall be resolved by binding arbitration before JAMS in
Houston, Texas.  The arbitrator shall have power to decide all matters,
including arbitrability, but must decide all disputes in accordance with Texas
law.  The arbitrator shall allow limited discovery to enable the parties to
present their case, but will be mindful of the parties’ mutual desire to avoid
the expense of broad discovery typically allowed in civil litigation.  Judgment
on the arbitrator’s award shall be final and binding and may be entered in any
competent court.  BY AGREEING TO ARBITRATE, ALL PARTIES ARE WAIVING ANY RIGHT TO
A JURY TRIAL.

8.2

Public Announcements.  Neither Seller nor Buyer will, without the approval of
the other (which may not be unreasonably withheld), make any press release or
other public announcement concerning these transactions, except as and to the
extent that such party will be so obligated by law, in which case the other
party will be advised and Buyer and Seller will use their best efforts to cause
a mutually agreeable release or announcement to be issued.

8.3

Assignment; Binding Effect.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of Buyer, Seller and their
respective successors and assigns.  Neither this Agreement nor any rights,
benefits or obligations set forth herein may be assigned by Seller or Buyer,
except that either party may assign this Agreement and any of the provisions
hereof to any Affiliate of such party without the consent of the other party.  

8.4

Governing Law.  This Agreement will be governed by, and construed and enforced
in accordance with, the laws of the State of Texas, without regard to its
conflicts of law provisions.

8.5

Notices.  All notices or other communications required or permitted hereunder
will be in writing and will be deemed given when delivered personally, by
registered or certified mail, by legible facsimile transmission, electronic mail
or by prepaid overnight courier addressed as follows:

If to Buyer, to:

Nighthawk Systems, Inc.
10715 Gulfdale, Suite 200
San Antonio, TX 78216
Attention: H. Douglas Saathoff, Chief Executive Officer
Fax: (210) 341-2011
Email: dsaathoff@nighthawksystems.com





- 10 -




--------------------------------------------------------------------------------

If to Seller, to:

Eagle Broadband, Inc.
101 Courageous Drive
League City, TX 77573
Attention: Brian Morrow, Chief Operating Officer
Fax: (281) 538-4730
Email: bmorrow@eaglebroadband.com

Notice will be deemed received the same day (when delivered personally, via
electronic mail or by facsimile transmission), 5 days after mailing (when sent
by registered or certified mail) and the next business day (when delivered by
overnight).  Any party to this Agreement may change its address to which all
communications and notices may be sent by addressing notices of such change in
the manner provided.

8.6

Specific Performance.  Seller and Buyer acknowledge and agree that the other
party would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached.  Accordingly, Seller and Buyer agree that the other party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court in the United
States or in any state having jurisdiction over the parties and the matter in
addition to any other remedy to which they may be entitled pursuant hereto.

8.7

Entire Agreement; Amendments.  This Agreement is an integrated document,
contains the entire agreement between the parties, wholly cancels, terminates
and supersedes any and all previous and/or contemporaneous oral agreements,
negotiations, commitments and writings between the parties hereto with respect
to such subject matter, including without limitation, the letter of intent dated
August 31, 2007, previously executed by Buyer and Seller.  No change,
modification, extension, termination, notice of termination, discharge,
abandonment or waiver of this Agreement or any of its provisions, nor any
representation, promise or condition relating to this Agreement, will be binding
upon any party unless made in writing and signed by such party.  The parties
further agree that the prior drafts of this Agreement will not be used to
interpret this Agreement and will not be admissible into evidence at any time.

8.8

Waivers.  Any term or provision of this Agreement may be waived, or the time for
its performance may be extended, by the party or parties entitled to the benefit
thereof, but any such waiver must be in writing.  The failure of any party to
enforce at any time any provision of this Agreement will not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part of it or the right of any party thereafter to enforce each
and every such provision.  No waiver of any breach of this Agreement will be
held to constitute a waiver of any other or subsequent breach.

8.9

Expenses.  Except as otherwise provided in this Agreement, Buyer and Seller will
each pay their own costs and expenses incident to its negotiation and
preparation of this Agreement and to its performance and compliance with all
agreements and conditions on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and accountants;
provided that in any action to enforce the terms of this Agreement, the
prevailing party in such action will be entitled to recover its reasonable
attorneys’ fees and costs incurred in connection with such action, together with
interest, plus the cost of collection thereof.

8.10

Partial Invalidity.  Wherever possible, each provision will be interpreted in
such manner as to be effective and valid under applicable law, but in case any
one or more of these provisions will, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision or provisions had never been contained herein, unless the deletion of
such provision or provisions would result in such a material change as to cause
the completion of these transactions to be unreasonable.





- 11 -




--------------------------------------------------------------------------------

8.11

Further Assurances.  From time to time following the Closing, either party will:
(a) promptly deliver to the other party any cash or other property that it may
receive that is for the account of such other party; and (b) at the request of
such other party and without further consideration, execute and deliver to such
other party such other instruments of conveyance and transfer as such other
party may reasonably request or as may be otherwise necessary to more
effectively consummate the transactions contained herein.

8.12

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be considered an original instrument and all of which together
will be considered one and the same agreement, and will become effective when
counterparts, that together contain the signatures of each party hereto, will
have been delivered to Buyer and Seller.  Delivery of executed signature pages
by facsimile transmission will constitute effective and binding execution and
delivery of this Agreement.

8.13

Third-Party Beneficiaries.  This Agreement will not confer any rights or
remedies upon any Person other than the parties to this Agreement and their
respective heirs, successors and permitted assigns.

8.14

Confidentiality.  After the Closing, Seller shall continue to maintain the
confidentiality of all information, documents and materials relating to the
Business, including all such materials which remain in the possession of Seller,
except to the extent disclosure of any such information is required by law or
authorized by Buyer or reasonably occurs in connection with disputes over the
terms of this Agreement, and Buyer shall maintain the confidentiality of all
information, documents and materials relating to Seller (other than that
relating to the Business) which Buyer has obtained in connection with this
Agreement or with the transactions contemplated herein, except to the extent
disclosure of any such information is required by law or authorized by Seller or
reasonably occurs in connection with disputes over the terms of this Agreement.
 In the event that any party reasonably believes after consultation with counsel
that it is required by law to disclose any confidential information described in
this Section 9.14, the disclosing party will (a) provide the other party with
prompt notice before such disclosure in order that any party may attempt to
obtain a protective order or other assurance that confidential treatment will be
accorded such confidential information, and (b) cooperate with the other party
in attempting to obtain such order or assurance.  The provisions of this Section
9.14 shall not apply to any information, documents or materials which are, as
shown by appropriate written evidence, in the public domain or, as shown by
appropriate written evidence, shall come into the public domain, other than by
reason of breach by the applicable party bound hereunder or its Affiliates.





- 12 -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
executed as of the date first above written.




 

EAGLE BROADBAND, INC.

 

 

 

 

By:

 

 

Name:

Brian Morrow

 

Title:

Chief Operating Officer

 

 

 

 

 

NIGHTHAWK SYSTEMS, INC.

 

 

 

 

By:

 

 

Name:

H. Douglas Saathoff

 

Title:

Chief Executive Officer

 










- 13 -


